MEMORANDUM **
Ricardo A. Rocha appeals from the district court’s order, after remand, explaining that it would impose the same sentence under the advisory Guidelines. Rocha was originally sentenced to 27 months of imprisonment following his conviction of three counts of subscribing to false tax returns, in violation of 26 U.S.C. § 7206(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Rocha has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Rocha has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.